United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61166
                          Summary Calendar


OLGA MARITZA SABILLON-ABRIGO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A28 320 041
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Olga Maritza Sabillon-Abrigo (Sabillon) petitions for review

of the Board of Immigration Appeals’ (BIA’s) affirmance of the

denial of her motion to reopen deportation proceedings.        Sabillon

failed to exhaust her argument that she was improperly barred

from adjustment of status when there were no penalties relevant

to adjustment of status in effect at the time of her deportation

order and she was not served with an I-205 warrant or deportation

order.   Therefore, we lack jurisdiction to consider it.       8 U.S.C.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61166
                                -2-

§ 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).

     Sabillon additionally argues that she was wrongfully denied

adjustment of status because more than 10 years had passed

between her overstay of voluntary departure and the filing of her

application for adjustment of status.     We do not address this

claim because we hold that the BIA did not abuse its discretion

in denying her motion to reopen as untimely.     See Pritchett v.

INS, 993 F.2d 80, 83 (5th Cir. 1993).     The BIA’s finding that

Sabillon was not ordered deported in absentia is supported by

substantial evidence.   See Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   Sabillon therefore cannot seek to reopen her

deportation proceedings “at any time” on the basis that she

received inadequate notice.   See 8 C.F.R. § 1003.23(b)(4)(ii).

She was thus required to file her motion to reopen within the

prescribed limitations period, i.e., on or before September 30,

1996.   See id. § 1003.23(b)(1).   As she did not, the BIA’s

determination that her motion was untimely was not an abuse of

discretion.

     PETITION DENIED.